Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 1 of 20
FILED: NEW YORK COUNTY CLERK 10/25/2011                                         INDEX NO. 651089/2010
                Case
NYSCEF DOC. NO. 149    1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 2 of 20
                                                                      RECEIVED  NYSCEF: 10/25/2011




         SUPREME COURT: NEW YORK COUNTY


         ARIE GENGER and ORLY GENGER, in her             Index No. 651089/10
         individual capacity and on behalf of the ORLY
         GENGER 1993 Trust,                               (Justice Paul G. Feinman)
                                    Plaintiffs,

                        -against-

         SAGI GENGER, TPR INVESTMENT
         ASSOCIATES, INC., DALIA GENGER, THE SAGI
         GENGER 1993 TRUST, ROCHELLE FANG,
         Individually and as Trustee of THE SAUl GENGER
         1993 TRUST, GLENCLOVA INVESTMENT
         COMPANY, TR INVESTORS, LLC, NEW TR
         EQUITY I, LLC, NEW TR EQUITY II, LLC,
         JULES TRUMP, EDDIE TRUMP and MARK
         HIRSCH,
                                    Defendants.




            PLAINTIFF ORLY GENGER'S MEMORANDUM OF LAW IN SUPPORT OF HER
             MOTION TO ENJOIN DEFENDANT DALIA GENGER FROM PROSECUTING
                 DUPLICATIVE LITIGATION IN DELAWARE CHANCERY COURT




                                    ZEICHNER ELLMAN & KRAUSE LLP
                                         575 Lexington Avenue
                                       New York, New York 10022
                                       Telephone: (212) 223-0400
          Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 3 of 20




                                                  TABLE OF CONTENTS


TABLE OF AUTHORITIES                                                                                                       . ii

PRELIMINARY STATEMENT ......................................................................................1

STATEMENTOF FACTS ...............................................................................................2
          TheNew York TRI Action ...................................................................................2
          TheDelaware DJ Action.......................................................................................4
          The Delaware Proceedings Before Chancellor Strine ..........................................5
          Additional Reasons Why Ownership of the TRI Shares should be Decided
               inNew York.................................................................................................7

ARGUMENT....................................................................................................................8

I.                THE COURT SHOULD ENJOIN DALIA FROM CONTINUING
                  HER DUPLICATIVE DELAWARE LITIGATION...................................8

II.               THIS COURT SHOULD STOP DALIA FROM COLLATERALLY
                  ATTACKING THIS COURT'S AUTHORITY AND
                  IRREPARABLY HARMING ORLY THROUGH DUPLICATIVE
                  LITIGATION.............................................................................................12

III.              THE COURT SHOULD ENJOIN DALIA FROM COMMENCING
                  ANY FURTHER DUPLICATIVE ACTIONS ..........................................14

CONCLUSION...............................................................................................................15




                                                                     I
         Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 4 of 20




                                          TABLE OF AUTHORITIES

                                                                                                                  Page(s)
NEW YORK CASES

Browne v. Browne,
   53 A.D.2d 134,385 N.Y.S.2d 983 (4th Dept. 1976) ...........................................................9, 13

Bryan v. Bryan,
   275 A.D.2d 688, 713 N.Y.S.2d 348 (1st Dept. 2000)..........................................................9, 11

Fernandez v. Fernandez,
   39 Misc.2d 471, 240 N.Y.S.2d 926 (Sup. Ct. Bronx Cry. 1963) .............................................10

Garvin v. Garvin,
   302 N.Y. 96, 96N.E.2d 721 (1951)...........................................................................................9

Hon v. Hon,
                                                    y . 1995) .....................................9, 13
                               553 (Sup. Ct. Queens Ct
   164 Misc.2d 806, 624 N.Y.S.2d

Interested Underwriters at Lloyd's v. H.D.I. III Associates,
    213 A.D.2d 246, 623 N.Y.S.2d 871 (1st Dept. 1995)..............................................................11

Jay Franco and Sons Inc. v. G Studios, LLC,
   34 A.D.3d 297, 825 N.Y.S.2d 20(1st Dept. 2006)....................................................................9

Jay Franco and Sons Inc. v. U Studios, LLC,
   Index No. 602236/05, 2006 WL 5110770 (Sup. Ct. N.Y. Cty. June 14, 2006).....................8,9

Lafferty v. Lafferty,
   243 A.D.2d 541, 663 N.Y.S.2d 108 (2d Dept. 1997) ..........................................................9, 13

Martin v. Martin,
   62 Misc.2d 703, 309 N.Y.S.2d 477 (Sup. Ct. Nassau Cty. 1970) .....................................10, 14

Palmer v. Palmer,
   268 A.D. 1010, 52 N.Y.S.2d 383 (3d Dept. 1944) ..............................................................9, 13

Pavlo v. Pavlo,
                                                   y . Ct
   137 Misc.2d 418, 520 N.Y.S.2d 991 (Sup. Ct. Kings   1987)............................................10

Pereia v. Pereria,
   272 A.D. 281,70 N.Y.S.2d 763 (1st Dept. 1947)................................................................9, 13




                                                             11
          Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 5 of 20




STATUTES AND RULES

8 Del. C.225(2O11)                                                                                                                        .5,6

NYCPLR          321 1(a)(1O) ................................................................................................................. 11

Court of Chancery Rule 12(b)(7) ...................................................................................................11

Court of Chancery Rule 19(a) ........................................................................................................11




                                                                      111
      Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 6 of 20




                             PRELIMINARY STATEMENT


              Orly Genger ("Orly") is the sole beneficiary of the Orly Genger 1993 Trust (the

"Orly Trust"). On July 20, 2010, Orly began this action to determine the Orly Trust's ownership

interest in the shares of a closely-held family company, Trans-Resources, Inc. ("TRI") (the "New

York TRI Action"). On October 4, 2011, defendant Dalia Genger ("Dalia") commenced a

declaratory judgment action in Delaware Chancery Court, purportedly seeking to determine the

same issue: the Orly Trust's ownership interest in TRI (the "Delaware Di Action"). To prevent

forum shopping and conserve judicial resources, courts have not hesitated to enjoin a party's

attempt to pursue duplicative litigation in other jurisdictions. The Court should issue such an

injunction here.

              An injunction enjoining the Delaware Di Action is particularly appropriate given

that Dalia's only real purpose in commencing the Delaware Di Action is to help defendants Sagi

Genger ("Sagi"), TPR Investment Associates, Inc. ("TPR"), and the Trump Group loot the TRI

Shares. By now, the Court is well-aware of Dalia's myriad efforts to pauperize Orly and how,

since becoming Trustee, Dalia has misused her position to dissipate all of the Orly Trust's assets.

To strip away the Orly Trust's indirect interest in TPR, Dalia permitted Sagi to enforce a Note

Dalia and Sagi had successfully argued in a prior legal proceeding was never intended to be

enforced. To strip away the Orly Trust's interest in TPR, Dalia granted Sagi the unfettered right

to sell the Orly Trust's TRI Shares for a fraction of its true price, while releasing him in advance

from all potential claims. The Delaware DJ Action is just another transparent attempt by Dalia

to misuse her Trusteeship to harm Orly and the Orly Trust.

              No valid reason exists for the Delaware DJ Action. Dalia resides in New York;

Orly resides in New York; the Orly Trust is governed by New York law; and the question raised



                                             11
       Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 7 of 20




by the Delaware DJ Action is already before this Court. The only reason Dalia filed her action in

Delaware is to provide the Delaware Chancery Court with personal jurisdiction over the Orly

                                             in rem proceeding to decide voting rights,
Trust. Specifically, in the course of a limited

Chancellor Strine of the Delaware Chancery Court purported to hold that the TRI Shares do not

belong to the Orly Trust, but to TPR (and through TPR to the Trump Group). That holding was

                                                                               in rem
overturned, the Delaware Supreme Court ruling the lower court lacked, in that limited

proceeding, the personal jurisdiction over the Orly Trust necessary to decide beneficial

ownership of the TRI Shares. By bringing her action, Dalia deliberately has given the Delaware

Chancery Court the personal jurisdiction it lacked. Little wonder then that, at a recent hearing

before this Court, Thomas J. Allingham II, the Trump Group's attorney, welcomed the filing of

Dalia's new Delaware DJ Action.

               Over fifteen months ago, Orly chose this Court as her desired forum for deciding

who beneficially owns the TRI Shares, and it is this Court that should decide that issue. The

Court should not allow Dalia to strip that choice from Orly, as she has stripped Orly of so many

other things. Nor should Dalia be permitted to spark an unnecessary and unhelpful race to

judgment between New York and Delaware. Instead, during the pendency of this action, the

Court should enjoin Dalia from continuing the Delaware DJ Action, or commencing any other

duplicative litigation.

                                STATEMENT OF FACTS'

The New York TM Action

               On July 20, 2010, Orly, on behalf of herself and the Orly Trust, and together with


 The Statement of Facts is supported by the Affidavit of plaintiff Orly Genger ("Orly Aff.") and
exhibits attached thereto; the Attorney's Statement of Bryan D. Leinbach ("Leinbach Decl.") and
exhibits attached thereto; and the Attorney's Statement of Judith Siegel-Baum ("Siegel-Baum
Dccl.") and exhibits attached thereto.
         Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 8 of 20



her father Arie Genger ("Arie"), commenced the instant New York TRI Action. Leinbach Deci.

    2; Orly Aff.    2. The New York TRI Action seeks reformation of a Stipulation and Agreement

of Settlement between Arie and Dalia in consummation of their divorce proceedings (the

"Stipulation"), and a final determination of who beneficially owns the shares of TRI purportedly

transferred to Arie, the Orly Trust, and the Sagi Genger 1993 Trust ("Sagi Trust") pursuant to

                         TT 32173.2
that Stipulation. Complaint

                                          inter cilia, that defendant TPR would transfer a 13.99%
                   The Stipulation provides,

interest in TRI to Arie Genger (the "Arie TRI Shares") and 19.43% interests to the Orly Trust

(the "Orly Trust TRI Shares") and Sagi Trust (the "Sagi Trust TRI Shares"). Complaint 134.

The Stipulation also provided that Arie would transfer his 51% interest in TPR to Dalia. jj In

the event that any of the transfers contemplated by the Stipulation were found unenforceable for

any reason, the Stipulation contained a reformation provision, stating:

                   If any provision of this Agreement, for any reason whatsoever, be
                   declared ... unenforceable by any Court of competent jurisdiction
                       the remainder of this Agreement and the application of such
                   provision to any person or situations, other than those as to which
                   such provision may have been held invalid or unenforceable shall
                   not be affected thereby and shall continue to be enforced to the
                   fullest extent that such severance of the invalid portions is possible
                   without vitiating the original intent and purposes and economic
                   intentions of the parties (the "Original Intent"), as herein set forth
                         In the event a provision is superseded under this Article
                   XVI, either party may seek reformation of the affected
                   provision in any court of competent jurisdiction, which shall be
                   empowered to revise the provision       to reflect the parties'
                   Original Intent to the greatest extent possible, consistent with
                   New York law. It is the intention of the parties hereto that the
                   provisions may be enforced in equity in addition to, and not to the
                   exclusion of any other remedies which may be available to the
                   parties.

2
 "Complaint" means the New York Tifi Action’s Third Amended and Supplemental Complaint
dated September 20, 2011. For the Court’s convenience, a copy of the Complaint, without
exhibits, is attached as Exhibit R to the Leinbach Dccl.


                                                 3
       Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 9 of 20




Stipulation, pp. 47-48 (emphasis added) (Complaint 138 and attached Ex. A).

               Moreover, to effectuate the Genger family’s wishes concerning ownership of the

Genger’s families TRI shares, defendant Sagi Genger, as CEO of defendant TPR Investment

Associates, Inc., and David Parnes, as trustee of the Orly and Sagi Trusts, entered into an

October 29, 2004 agreement (the "October 2004 Agreement"), stating:

               In case, at any time hereafter, any further action is necessary or
                                                                       each of
               desirable to carry out the purpose of this Letter Agreement,
               the parties hereto shall take or cause to be taken all necessary
               action, including, without limitation, the execution and delivery of
               such further instruments and documents asbe          reasonably
                                                                  may
               requestedby any party       for such    purpose   or otherwise    to
               complete or perfect the transactions contemplated hereby.

October 2004 Agreement (emphases added) (Complaint                         3 Ex. B).
                                                               50 and attached

The Delaware DJ Action


               On October 4, 2011, Dalia commenced a declaratory judgment action in Delaware

                      Dalia Genger as Trustee of the Orly Genger 1993 Trust v. TR Investors
Chancery Court entitled

LLC et al. (Orly Aff.                                           4 Like the New York TRI
                        5 and Ex. A (Delaware DJ Action Complaint)).

Action, the Delaware DJ Action seeks a judicial determination regarding beneficial ownership of

the Orly Trust TRI Shares. Id. However, unlike the New York TRI Action, Dalia’s Chancery

Court proceeding fails to include either Arie or the Sagi Trust as parties or take into account the

reformation provision in the Stipulation. Orly Aff.1J5-8; Leinbach Decl.   4.




  In addition, Arie was granted an irrevocable proxy and a backup proxy agreement to vote the
two trust’s TRI shares during his lifetime, thus maintaining the Genger family’s majority voting
control over TRI. Complaint 50-55 and attached Exs. B-E.
" Dalia’s Delaware counsel is Jeremy Anderson, a former associate to Trump Group lawyer
Allingham II. See Leinbach DecI. 6.


                                             4
      Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 10 of 20




The Delaware Proceedings Before Chancellor Strine


              In filing the Delaware DJ Action, Dalia deliberately seeks to have her case placed

before a Court and Judge (Chancellor Strine) who already has determined the Orly Trust does

not own the TRI Shares (a determination reversed by the Delaware Supreme Court on

jurisdictional grounds). Orly Aff.fl 9-13 and Exs. D and E.

                                                                                       225 C.
              Chancellor Strine ruled on the issue as part of a limited action under 8 Del.

between various members of the "Trump Group" and Arie Genger (Orly’ s father) to determine

which stockholder group possessed majority voting interest and was entitled to elect the TRI board of

directors. As part of that proceeding, in an August 29, 2010 Opinion (the "Side Letter Opinion"),

the Chancery Court attempted to opine regarding who owned the Tifi Shares.’ (Orly Alf.          10 and

Ex. D). In that Side Letter Opinion, the Chancellor expressly acknowledged the Orly Trust "was not

formally before the Court" in any capacity. Side Letter Opinion at 1 (Orly Aff., Ex. D). The

Chancellor nevertheless went on to determine that the Orly Trust did not beneficially own the TRI

Shares. Rather, the Chancellor held that the TRI Shares are owned by TPR (and pursuant to the Side

Letter Agreement between TPR and the Trump Group could be purchased by the Trump Group).

Side Letter Opinion at 3; see also Final Judgment Order at     8 (Orly Aff., Ex. E) ("TPR is the record

and beneficial owner of all [TRI] shares not presently owned by the Trump Group").

              On July 18, 2011, the Delaware Supreme Court affirmed in part and reversed in

part the decision of the Delaware Chancery Court. See Delaware Supreme Court Opinion (Orly

Aff., Ex. Q. Specifically, the Delaware Supreme Court held that, because the Delaware Court of


 The August 29 Opinion is referred to as the "Side Letter Opinion" because it purports to apply
a "side letter" where TPR’s CEO, Sagi Genger, contracted to sell TRI Shares to the Trump
Group. Notably, TPR claims the right to sell the Orly Trust’s TRI Shares because Dalia - in
derogation of her fiduciary duties as Trustee - purported to give Sagi (for no apparent
consideration) the unfettered right the sell, transfer, and otherwise dispose of, the TRI Shares.
See Orly Aff. 10 n. 1; see also Meeting Agreement 3, 11 (Siegel-Baum Dccl. Ex. I).

                                             5
      Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 11 of 20




                                in remproceeding (as opposed to a plenary proceeding), it
Chancery was deciding a Section 225

exceeded its jurisdiction in deciding the Trump Group’s right to buy, and TPR’s right to sell, the

Orly Trust TRI Shares. Del. Sup. Ct. Op. at 35-44. The Delaware Supreme Court concluded:

             To summarize, the trial court lacked personal jurisdiction over
             either the Orly Trust or TPR, which was required for a binding
             adjudication of the beneficial ownership of their respective stock
             ownership interests. Without personal jurisdiction over these
             entities, the Court of Chancery lacked the power to augment TPR’s
             beneficial ownership interest, or diminish the Orly Trust’s
             beneficial ownership interest, in Trans-Resources by adjudicating
             that TPR beneficially owned the Genger Shares and Orly Trust
             Shares. Therefore, the beneficial ownership determinations that
             flow from the Court of Chancery’s August 9, 2010 Side Letter
             Opinion and its August 18, 2010 Final Judgment Order must be
             reversed.

Id. at 44. Notably, the Delaware Supreme Court also suggested that the adjudication of beneficial

                                        lik at 44, n.98.
ownership take place in the New York Courts.

              Rather than follow the Delaware Supreme Court’s advice and bring an action in

New York, or conserve its resources by litigating the matter in the existing New York TRI

Action, Dalia deliberately chose the worst possible option - to bring a plenary action in

Delaware Chancery Court where the matter already has been decided adverse to the Orly Trust.

Orly Aff.   12. By bringing her Delaware DJ Action, Dalia is attempting to cure the

jurisdictional defect that protected the Orly Trust, plainly intending to obtain from Chancellor

Strine the same erroneous findings adverse to the Orly Trust he had made previously (even

though Orly, the Orly Trust, and TPR were not parties to that prior proceeding). Id. Little

wonder then that, at a recent hearing before this Court, Mr. Allingham II, the Trump Group’s

attorney, welcomed Dalia’s filing of her new Delaware DJ Action. See October 11, 2011

Hearing Transcript at 28:3-8 (Leinbach Decl., Ex. V).

              Dalia’s use of the Delaware DJ Action to harm Orly and the Orly Trust is of a
        Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 12 of 20




piece with her many other efforts to financially damage Orly and the Orly Trust, in collusion

                                     TT 4-14 and Exs. G-M; Orly Aff.
with her son, Sagi. See Siegel-Baum Dccl.                                           J 2-4. For this

reason, Orly has brought a proceeding in Surrogate Court to remove Dalia as Trustee of the Orly

Trust. See In the Matter of the Application of Orly Genger, as a person interested, for the removal

of Dalia Genger as Trustee qf the Orly Genger 1993 Trust pursuant to SPCA                 Index
                                                                                        711(11),

0017/2008. The Surrogate action is still pending before the Surrogate Court. Siegel-Baum Decl.

  19.

              On July 1, 2009, the Surrogate Court imposed certain protective restraints upon

Dalia to preserve the status quo (the "Restraints"):

              ORDERED that, during the pendency of his proceeding,
              Respondent and/or her counsel are required to give notice by
              overnight mail to Petitioner’s counsel of any (1) offer to purchase
              the Orly Trust’s 19.3% interest in TRI within 10 days of receiving
              such offer and (2) act by Respondent, her agents and all other
              persons acting on her behalf to assign, mortgage, pledge, redeem,
              encumber, sell or otherwise alter the Orly Trust’s interest in TRI at
              least 10 days prior to such act.

July 1, 2009 Order at 2 (emphases added) (Siegel-Baum Dccl. Ex. N); accord September 8, 2010

Stipulation (Siegel-Baum Decl. Ex. 0) (stipulating to same restraints). Dalia did not provide Orly or

her counsel with any notice before filing the Delaware DJ Action. (Siegel-Baum Decl.          18).

Additional Reasons Why Ownership of the TRI Shares should be Decided in New York


              Any determination regarding the Orly Trust should be made in New York, not

Delaware. Orly, the sole beneficiary of the Orly Trust, is a resident of New York and has chosen

this Court as her forum of choice. (Orly Aff.       6). Dalia, the present Trustee of the Orly Trust, is

a resident of New York. Id. The Trust Agreement creating the Orly Trust specifically states that

"This Trust Agreement and the trusts hereby created shall be governed by the Law of the State of

New York." See Trust Agreement, Article Sixth (Governing Law) (Orly Aff., Ex. B).

                                                7
      Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 13 of 20




               More generally, every party necessary to determination of who owns the TRI

Shares are parties to, and have appeared in, the New York TRI Action. (Orly Aff. 17). Further,

the New York Court has jurisdiction to decide all necessary issues, including issues touching

upon the dissolution of Arie and Dalia Genger’s marriage and reformation of the Stipulation of

Settlement arising therefrom. Id. Thus, it is not surprising that the Delaware Supreme Court

recognized in its opinion that ownership of the TRI Shares should be decided in New York. See

Del. Sup. Ct. Op. at 44, n.98 (Orly Aff., Ex. Q.

              Finally, this Court is already familiar with many of the issues in this case, having

presided over extensive motion practice in the New York TRI Action, and in the related action

                                                         Index No. 109749/09 (the "New York
before this Court, titledOrly Genger v. Dalia Genger et al.,

TPR Action"). Orly Aff.      8; Leinbach Dccl.     3. For example, this Court already has

recognized that both the TPR and TRI Shares are "unique" and should "be protected from

transfer, sale or assignment until this litigation is ultimately decided." See July 28, 2010

Amended Decision and Order in New York TPR Action (Leinbach Dccl., Ex. T); February 17,

2011 Decision and Order in New York Tifi Action (Leinbach Dccl., Ex. V).

                                        ARGUMENT

I. THE COURT SHOULD ENJOIN DALIA FROM CONTINUING HER
      DUPLICATIVE DELAWARE LITIGATION

              This Court has broad powers to prevent a defendant like Dalia from prosecuting

foreign legal proceedings that duplicate litigation currently pending before it. For example, in

Jay Franco and Sons Inc. v. G Studios, LLC, Index No. 602236/05, 2006 WL 5110770 (Sup. Ct.

N.Y. Cty. June 14, 2006), plaintiff filed an action in New York seeking the return of a $70,000

deposit paid to defendant, after the parties failed to complete and enter a trademark licensing

agreement. Ten months later, defendant commenced a fraud action in California, contending the


                                               a
      Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 14 of 20




licensing agreement had failed due to plaintiffs fraud and the deposit did not have to be

                                                                    6 the New York
returned. Id. Although defendant contended the actions were not duplicative,

Supreme Court disagreed and enjoined the California action. Id. (citing Matter of the Adoption

of Baby Girl S., 181 Misc. 2d 117, 130 (Surr. Ct. Westchester Cty. 1999) ("the court has the

authority to grant injunctive relief in order to protect the integrity of its jurisdiction and to

prevent the parties from engaging in duplicative litigation")).

              The First Department affirmed, holding that, although the legal claims differed,

the operative facts and "underlying issue in both cases is the [same]," and the injunction was

proper:

              In the interest of preventing duplicative litigation that might lead to
              conflicting results, and to prevent the waste of judicial resources
              and unnecessary legal expenses, the court did not improvidently
              exercise its discretion by invoking its equity power to enjoin
              defendant from prosecuting [an action the defendant filed in
              California].

Jay Franco and Sons Inc. v. G Studios, LLC, 34 A.D.3d 297, 825 N.Y.S.2d 20, 21 (1st Dept.

2006); see also Bryan v. Bryan, 275 A.D.2d 688, 713 N.Y.S.2d 348 (1st Dept. 2000) (affirming

decision enjoining defendant from prosecuting duplicative action filed in Texas); Lafferty v.

Lafferty, 243 A.D.2d 541, 663 N.Y.S.2d 108, 109 (2d Dept. 1997) (affirming decision enjoining

                                                             7 The same result, enjoining
defendant from prosecuting duplicative action filed in Connecticut).


6Indeed, defendant's California attorneys submitted a certification in California stating that the
California action was "not related to another action or proceeding pending in any state." Jay
Franco and Sons, Inc., 2006 WL 5110770, at *1.
  See also Garvin v. Garvin, 302 N.Y. 96, 103, 96 N.E.2d 721 (1951) (affirming lower court's
decision to enjoin defendant from prosecuting a subsequent action in the Virgin Islands); Pereia
v. Pereria, 272 A.D. 281, 70 N.Y.S.2d 763 (1st Dept. 1947) (reversing lower court's decision and
enjoining defendant from prosecuting a subsequent action in Nevada); Palmer v. Palmer, 268
A.D. 1010, 52 N.Y.S.2d 383 (3d Dept. 1944) (affirming lower court's decision to enjoin
defendant from prosecuting a subsequent action in Nevada); Browne v. Browne, 53 A.D.2d 134,
385 N.Y.S.2d 983, 987 (4th Dept. 1976) (affirming Supreme Court's decision to enjoin
defendant from prosecuting action in Texas); Hon v. Hon, 164 Misc.2d 806, 624 N.Y.S.2d 553,
      Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 15 of 20




Dalia from prosecuting the Delaware DJ Action, is called for here.

             The Delaware DJ Action was commenced over fifteen months after the New York

TRI Action, and seeks the same relief: a judgment affirming the Orly Trust’s beneficial

ownership to the Orly Trust TRI Shares. Compare First Cause of Action in New York TRI

Complaint, at    J 174-189 (Leinbach Decl., Ex. R) with Count One of Delaware DJ Action

Complaint, at€11 37-43 (Orly Aff., Ex. A). This Court has spent countess hours over the past

year and a half familiarizing itself with the facts of the case and making substantive ruling

regarding the property at issue in this case. Indeed, there are already over 100 entries on the

Court’s docket for this case. See E-filing docket (Leinbach Decl.    3 and Ex. 5).

             Allowing Dalia to prosecute the Delaware Action would only duplicate this

Court’s efforts in a state with no connection to the New York Stipulation that gave rise to the

Genger family’s division of wealth, and no connection to Dalia, Orly, or the Orly Trust. Indeed,

while this Court has already addressed the issue of reformation of the Stipulation pursuant to the

Genger family’s original intent, the Delaware Chancery Court never addressed such issues in the

                                                inan
prior special 225 proceeding before it, which was rem proceeding narrowly focused on the

parties’ relative rights to appoint board members to TRI’s board of directors. Orly was not a

party to these prior Delaware proceedings and had no opportunity to raise the New York

Stipulation or related issues with the Delaware Court. See Del. Sup. Ct. Op. at 44; see also Orly

Aff. 9 6-8, 14-16. For this reason alone, the Court should enjoin or stay the Delaware DJ

Action. See, Interested Underwriters at Lloyd’s v. H.D.I. III Associates, 213 A.D.2d 246,


554 (Sup. Ct. Queens Cty. 1995) (enjoining plaintiff from prosecuting subsequent proceeding in
Connecticut after commencing an action in New York); Pavlo v. Pavlo, 137 Misc.2d 418, 520
N.Y.S.2d 991, 994 (Sup. Ct. Kings Cty. 1987) (enjoining defendant from prosecuting subsequent
action in New Jersey); Fernandez v. Fernandez, 39 Misc.2d 471, 240 N.Y.S.2d 926, 927 (Sup.
Ct. Bronx Cty. 1963) (enjoining defendant from prosecuting subsequent action in Mexico);
Martin v. Martin, 62 Misc.2d 703, 309 N.Y.S.2d 477, 480 (Sup. Ct. Nassau Cty. 1970)


                                            10
      Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 16 of 20




247, 623 N.Y.S.2d 871, 873 (1st Dept. 1995) (affirming order staying Colorado action where

"New York action was properly placed, ... a contrary decision in Colorado would interfere with

the New York court’s ability to resolve the issues before it,           .. the facts indicate that the

defendant may have engaged in forum-shopping ... [and] significant New York contacts

existed") (internal citations omitted); Bryan v. Bryan, 275 A.D.2d 688, 689, 713 N.Y.S.2d 348,

349 (1st Dept. 2000) (enjoining action where "New York has the greater interest in and contacts

with the ... litigation" because "most, if not all, of the marital property is located in New York;

the antenuptial agreement was entered into in New York; the parties lived together in New York

as husband and wife ... and the wife continues to reside in New York").

              Both the Delaware and New York courts recognize a party’s right to move to

dismiss a complaint due to the plaintiffs failure to name all necessary parties. NY CPLR

3211 (a)(I 0); Court of Chancery Rule 12(b)(7), 19(a). The New York TRI Action includes all

necessary parties for an adjudication of the Orly Trust’s beneficial ownership to the Orly Trust

TRI Shares: Orly, Arie, the Orly Trust,8 Dalia, Sagi, TPR, the Sagi Trust, and the Trump Group.

In contrast, Dalia’s newly minted Delaware DJ Action only names TPR and the Trump Group as

defendants. See Delaware DJ Action Complaint at 1.

              In this regard, Dalia’s decision to exclude Orly as a party is telling. As a non-

party, Orly cannot move the Delaware Court to dismiss the Delaware DJ Action, despite the fact

that Dalia’s prosecution of the Delaware DJ Action would rob Orly of her right to prosecute her


(enjoining defendant from commencing subsequent proceeding in Nevada).
8
  Dalia’s contention that the Orly Trust is not a party to this action (see Dalia Brief in support of
Motion to Dismiss) is meritless. Orly is prosecuting this action on behalf of the Orly Trust, a
trust formed in and under the laws of New York, precisely because Dalia is acting against the
interests of Orly and the Orly Trust, despite Orly’s requests that Dalia fulfill her fiduciary duties
to Orly and the Orly Trust. See Statement of Facts; Orly Aff.1J 2-13; Siegel-Baum Decl.   fi 2-
19.


                                              11
      Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 17 of 20




case in her chosen forum before contrary rulings in Delaware make relief in this Court

meaningless. Only this Court can provide Orly with the relief she seeks and deserves. Orly Aff.

  16. For this additional reason, the Court should immediate enjoin Dalia from continuing her

Delaware DJ Action.

              Finally, Dalia should not be able to prosecute the Delaware DJ Action because

Dalia should not be permitted to act against beneficiary Orly’s interest while an action for

Dalia’s removal is pending. See Surrogate Court Petition (Siegel-Baum Decl., Ex. M). Indeed,

to restrain Dalia during the pendency of the Surrogate Court proceeding, the Surrogate Court

issued restraints preventing Dalia from taking any action to "affect the Orly Trust’s interest in"

the Orly Trust TRI Shares without giving Orly at least ten (10) days advanced notice of any such

action. See Siegel-Baum Deci. Ex. N (signed Order to Show Cause), Ex. 0 (signed stipulation).

Not only did Dalia fail to give Orly any notice of her plans to commence the Delaware Action,

but Dalia continues to ignore Orly’s express instruction to Dalia protect the Orly Trust’s interest

                                                TT 5-11 and Ex. J (January 10, 2009
in the Orly Trust Tifi Shares. See Siegel-Baum Dccl.

Letter). Allowing Dalia to prosecute the Delaware Action only further undermines the very

Orders and Restraints meant to protect Orly from such misfeasance by Dalia. For this reason

too, Dalia should be enjoined from prosecuting the Delaware Action.

II. THIS COURT SHOULD STOP DALIA FROM COLLATERALLY ATTACKING
        THIS COURT'S AUTHORITY AND IRREPARABLY HARMING ORLY
        THROUGH DUPLICATIVE LITIGATION

              New York courts have the power to enjoin a defendant from prosecuting a foreign

proceeding to protect the authority and dignity of the New York Courts:

              The plaintiff evidently expects to engage the defendant in an
              unseemly race to judgment in the two courts. What is being
              challenged here, therefore, is not the dignity and authority of the
              Connecticut Court, but of this Court."


                                             12
      Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 18 of 20




Hon, 624 N.Y.S.2d at554 (emphasis added). This power to enjoin also exists as a matter of

equity to protect the rights of its litigants where a subsequently filed action would damage a

plaintiffs rights in the earlier filed action:

               In our opinion there is a sufficient and immediate necessity for
               equitable intervention by our courts to protect the marital status of
               the wife domiciled in New York, The failure of equity to act at the
               earliest opportunity when called upon to do so might result in
               irreparable harm to the domiciliary party who invokes its
               protection. Certainly there is every reason for a wife in plaintiffs
               position to fear the result of a foreign divorce proceeding
               prosecuted by the husband. It is difficult for her to determine
               whether she should go to Nevada, if possessed of means to do so,
               and there contest the   bona fidesof her husband's claim of
               domicile. Such procedure would entail the risk of acquiescing in
               the jurisdiction of the Nevada courts. The alternative risk in
               staying quiescent at home involves the possible inability to procure
               later the proof she now has to establish the husband's lack of bona
               fide domicile in the foreign jurisdiction.

Pereia, 70 N.Y.S.2d at 768 (emphasis added); see also Browne, 385 N.Y.S.2d at 986 (preventing

defendant from prosecuting action in Texas where a Texas judgment would prejudice plaintiffs

rights in New York proceeding); Lafferty, 663 N.Y.S.2d at 109 (preventing defendant from

seeking a sister state ruling that would make New York decision ineffectual); Palmer, 52

N.Y.S.2d at 383 (same). Indeed, the Delaware Chancery Court did not hesitate to impose an

anti-litigation injunction against Orly, to prevent any duplication of effort and challenge to its

authority in the New York Courts. See Orly Aff. 1J 14-16. This Court should adopt the same

precaution, and stop Dalia's transparent attempt to forum-shop these matters from New York.

               By filing the Delaware DJ Action, Dalia improperly seeks to "engage [Orly] in an

unseemly race to judgment in the two courts" (Hon, 624 N.Y.S.2d at 554) and irreparably and

prejudice her rights in this proceeding (Pereia, 70 N.Y.S.2d at 768). Dalia's Delaware DJ Action

seeks to preempt this Court's determination of who owns the TRI Shares, and prevent this

Court's reformation of the Stipulation of Settlement or consideration of TPR's prior agreement

                                                 13
      Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 19 of 20




to do all that is necessary to effectuate the transfer of the TRI Shares to the Orly Trust, the Sagi

Trust, and Arie. See October 2004 Agreement (New York TRI Action Complaint                   50 and

attached Ex. B). As a matter of equity, the Court need not wait until Orly is actually foreclosed,

in whole or in part, from prosecuting her action in this Court, but may (and should) act now and

enjoin Dalia’s Delaware DJ Action.

III. THE COURT SHOULD ENJOIN DALIA FROM COMMENCING ANY
       FURTHER DUPLICATIVE ACTIONS

              Not only does the Court have the power to enjoin Dalia from prosecuting the

Delaware DJ Action, it also has the power to prevent Dalia from commencing new actions:

              Granting the preliminary injunction requested by the wife would
              do no more than maintain the status quo of the parties until the
              bona fides of the husband’s alleged foreign domicile are
              determined in the main action. To permit the husband to institute
              divorce proceedings in Nevada would place his wife in an unfair
              position of imminent peril... .she would then be placed on the
              horns of a dilemma, have the option of either sitting idly by while
              her marriage is purportedly dissolved in Nevada, keeping for
              herself what may be an illusory right to attack the decree at a later
              time, or of appearing in Nevada, at great expense, and placing all
              her marital rights at the mercy of a court ostensibly foreign to
              every aspect of their marital domicile and relationship.

              Under the circumstances, a preliminary injunction is proper and
              plaintiff may maintain her action for a permanent injunction. This
              is true, despite the fact that there is no matrimonial action pending
              presently between the parties.

Martin, 309 N.Y.S.2d at 479-80 (internal citations omitted). Pending a final determination by

this Court in the New York TM Action, Dalia should be enjoined from commencing any new

actions as Trustee of the Orly Trust addressing the same subject-matter.




                                             14
      Case 1:19-cv-05641-VSB Document 45-8 Filed 03/30/20 Page 20 of 20




             For each and every one of the foregoing reasons, this Court should grant Orly’s

motion for an Order: (i) enjoining Dalia from prosecuting the Delaware Action; and (ii)

enjoining Dalia from commencing any new actions as Trustee of the Orly Trust concerning the

subject-matter of the operative Complaint in this action. Plaintiff Orly Genger also respectfully

requests that the Court grant her such further and different relief as the Court deems just and

proper.

Dated: New York, New York                Respectfully submitted,
       October 25, 2011
                                         ZEICHNER ELLMAN & KRAUSE LLP

                                                      #1
                                         By:
                                               Yoav M. tver
                                               Bryan D. L nbach
                                               Attorneys for plaintiff Orly Genger
                                               575 Lexington Avenue
                                               New York, New York 10022
                                               (212) 223-0400


Of Counsel
William B. Wachtel
Wachtel & Masyr LLP
One Dag Hammarskjold Plaza
885 Second Avenue
New York, New York 10017
(212)909-9595




                                            15
